
	

114 HR 2611 IH: Collectible Firearms Protection Act
U.S. House of Representatives
2015-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2611
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2015
			Mrs. Lummis introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Arms Export Control Act to provide that certain firearms listed as curios or relics
			 may be imported into the United States by a licensed importer without
			 obtaining authorization from the Department of State or the Department of
			 Defense, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Collectible Firearms Protection Act. 2.Amendments to Arms Export Control Act (a)In generalSection 38(b)(1) of the Arms Export Control Act (22 U.S.C. 2778(b)(1)) is amended—
 (1)in the first subparagraph (B) (as added by section 8142 of the Department of Defense Appropriations Act, 1988 (Public Law 100–202; 101 Stat. 1329–88))—
 (A)in the matter preceding clause (i), by striking subparagraph (A) and inserting subparagraph (A)(i); (B)in clause (i), by striking Secretary of the Treasury and inserting Attorney General; and
 (C)by striking clause (ii) and inserting the following:  (ii)the person seeking to export such firearms to the United States certifies to the Attorney General that the firearms are lawfully possessed under the laws of the exporting country.;
 (2)by redesignating the second subparagraph (B) (as added by section 1255(b) of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (Public Law 100–204; 101 Stat. 1431)) as subparagraph (C); and
 (3)by adding at the end the following:  (D)Notwithstanding any other provision of law, regulation, or Executive order, any such firearms described in subparagraph (B) may be imported into the United States by an importer licensed under the provisions of chapter 44 of title 18, United States Code, without the importer or the person described in subparagraph (B)(ii)—
 (i)obtaining authorization from the Department of State or the Department of Defense for the transfer of such firearms by the person to the importer; or
 (ii)providing payment to the Department of State or the Department of Defense of any of the proceeds of the transfer of such firearms by the person to the importer..
 (b)Effective dateThe amendments made by subsection (a) apply to the importation of firearms described in section 38(b)(1)(B) of the Arms Export Control Act (as amended by subsection (a) of this section) on or after the date of the enactment of this Act.
			
